Title: From George Washington to Major General William Heath, 20 October 1778
From: Washington, George
To: Heath, William


          
            Dear sir
            Head Quarters Fredericksburgh 20th Otbr 1778
          
          In my last letter of the 18th Instant I observed that the whole current of intelligence from New-york suggested an immediate evacuation of the City—My accounts from different quarters still wear the same complexion. An intelligent officer stationed at Amboy reports—“that the 16th Otbr about twelve ships fell down to the Hook—and the 17th early in the morning about one hundred ships of war, and transports also fell down to the hook”—Lord Stirling who transmits this information, says, that signal guns have been firing all day (17th) in New-york bay, which he supposes were for more ships to follow. I am Dr Sir your most hble sert
          
            Go: Washington
          
        